Citation Nr: 1415584	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania
4

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Andrew Waghorn


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from May 2002 to April 2009.  He died on April [redacted], 2009, during his military service; the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran died on April [redacted], 2009, during his military service.  According to a June 2009 Autopsy Examination Report, the cause of the Veteran's death was acute opiate (heroin) intoxication.  The appellant asserts that the Veteran used heroin as a result of the pain from his back; that the Army did not correctly withdraw him from opioids, which caused him to use heroin as a substitute; that his use of heroin was not due to willful misconduct but was for therapeutic use; that he was not in his right mind due to his in-service diagnosis of bipolar disorder; and that the Veteran died as a result of suicide and not as the result of an overdose.  

The available records reflect that, during service, the Veteran developed an opioid dependence - psychological and physiologic - due to legally prescribed pain killing medications.  These medications included, inter alia, MSContin, OxyIR, and morphine.  He underwent several inpatient admissions at Walter Reed Army Medical Center and at the Tampa Bay VA Medical Center (VAMC) to treat his opioid dependence and to assist with his withdrawal from opioid treatment.  Notably, the Veteran was sent to the Tampa Bay VAMC due to their availability to prescribe suboxome to assist in his detoxification.  Additionally, the Veteran was being treated for bipolar disorder and anxiety disorder not otherwise specified (NOS) manifested by emotional lability with periods of depression with decreased energy and anhedonia to periods of elevated mood with distractibility and irritability.  He was also hospitalized for an overdose of Percocet in May 2008, which he then explained was caused by accidentally taking a double dose of his medications.

On VA examination in January 2009, the Veteran described his overdose in May 2008 as an attempted suicide.  He described his bipolar symptoms as going without sleep for weeks at a time with severe anxiety, depression, anhedonia, poor concentration, fatigue, low energy, psychomotor retardation, slowed thinking, hopelessness and suicidal thoughts.  He also had symptoms of paranoia, anxiety, panic attacks and auditory hallucinations.  He continued to have suicidal thoughts, but stated that he would report to the emergency room if he felt close to making an attempt.  The VA examiner diagnosed the Veteran with bipolar I disorder, severe with psychotic features, as well as anxiety disorder NOS.  A Global Assessment of Function (GAF) score of 44 was assigned.

The Veteran was hospitalized on March 29, 2009 due to ingesting 8 tablets of Percocet with inebriation.  He described a recent imprisonment for petty larceny and a death threat when he reportedly made a bomb threat against Starbucks.  The Veteran did not meet the criteria for involuntary admission, and he was released with an assessment of being at a high risk for relapse.

In a May 2009 Department of the Army memorandum for Record, it was stated that the Veteran was found deceased in his barracks on April [redacted], 2009.  It was also stated that the Veteran had a history of medically documented drug abuse, three separate military in-patient treatment for substance abuse, three civilian in-patient treatments for substance abuse, and a recent Army Substance Abuse Program (ASAP) failure.  He last attended Suicide Prevention in March 2009.  He was due to report to Court in May 2009 for charges of a felony.  

A September 2009 Statement of Medical Examination and Duty Status found the Veteran to be under the influence of drugs, to be mentally sound, and that his death was incurred in the line of duty.

According to a July 2010 Department of the Army Administrative Decision, it was determined that the Veteran's death of an acute opiate intoxication was not in the line of the duty-due to own misconduct. 

The basic wartime and peacetime service connection entitlement statutes are set forth in 38 U.S.C.A. §§ 1110 and 1131.  For ease of reference, the Board will refer to 38 U.S.C.A. § 1110 as both entitlement statutes have equal application and results on the facts of this case.  Section 1110 reads as follows: 

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 

The language of this statute which states "no compensation shall be paid if the disability is a result of the veteran's  ... abuse of alcohol or drugs..." arises from an amendment to 38 U.S.C.A. § 1110  by the Omnibus Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 -1, 1388-351 (1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2nd Sess. 1997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.  This amendment applies only to claims filed after October 31, 1990.  See OBRA, § 8052(b).  As noted above, the current claim on appeal was filed in 1998, and is controlled by the OBRA amendments. 

The regulatory provisions of 38 C.F.R. § 3.301 address line of duty and misconduct determinations.  Under 38 C.F.R. § 3.301(a), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically address line of duty determinations with respect to abuse of alcohol or drugs, state as follows: 

Line of duty; abuse of alcohol or drugs.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess."  Id.  at 1376.  In conjunction with 38 U.S.C.A. § 105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that primary abuse alcohol disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id. 

The Allen Court further held that section 1110 allows for alcohol abuse disability under one circumstance, when such disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id. 1377-78.  In other words, the Allen Court determined that the language of section 1110 reflected a Congressional intent that the cause of the alcohol-related disability determined whether the alcohol-related disability may be compensated under the statute, and that there were two mutually exclusive categories of causation:  Either the alcohol-related disability is due to voluntary abuse of alcohol and therefore noncompensable or it is due to a service-connected condition in which case the alcohol abuse is involuntary and the disability is compensable.  Id. at 1376-77.

At the outset, the Board notes that there may be outstanding medical records.  The Veteran's records from Walter Reed Army Medical Center and the Tampa VAMC discuss the Veteran's opioid abuse as beginning after his pain problems in 2004; however, the records associated with the claims file are from 2002 and from 2006-2008.  In addition, the Veteran's records discuss Medical Evaluation Boards for medical and psychiatric issues but those are not of record.  

Therefore, the Board finds that the RO should obtain all outstanding service treatment records and service personnel records as well as complete records from Walter Reed Army Medical Center and the Tampa VAMC.

In addition, the Board finds that the Veteran's claims file should be sent for a VA medical opinion to determine if the cause of his death was due to a non-willful misconduct origin.  Notably, the Veteran's spouse should be interviewed as she may have pertinent information regarding the Veteran's state of mind in the time period proximate to his death.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with adequate VCAA notice to include an explanation of the evidence and information required to substantiate a DIC claim, to include based on a condition not yet service-connected.

2.  Obtain all of the Veteran's service treatment records and service personnel records; including treatment at Walter Reed Army Medical Center, Tampa VAMC, and any civilian treatment, since 2002. 

3.  Upon completion of the above, forward the Veteran's claims to an appropriate psychologist or psychiatrist to determine whether the cause of the Veteran's death is attributable to a non-willful misconduct origin.  The examiner must attempt to interview the appellant either by phone or in person regarding the circumstances of the Veteran's death.

Following review of the claims folder and interview of the appellant, the examiner is requested to provide opinion on the following questions:

    a) whether it is at least as likely as not that the cause of the Veteran's death was due to suicidal ingestion of heroin (and other substances) attributable to opioid dependence, bipolar disorder and/or anxiety disorder NOS; OR
    
    b) whether it is at least as likely as not that the Veteran's death due heroin overdose was proximately due to his opioid dependence, bipolar disorder, anxiety disorder NOS and/or orthopedic pain rather than a voluntary use for enjoyment of its intoxicating effects?
    
A complete rationale should be given for all opinions expressed.  In this regard, a discussion of all relevant facts and all medical principles involved would be of considerable assistance to the Board.  In particular, the examiner should address the Veteran's state of mind prior to his death with reference to his history of opioid dependence and bipolar disorder, his suicidal ideations reported to the January 2009 VA examiner, and the observations of the appellant regarding his statement of mind prior to his death.

4.  Then, after any other indicated development is completed, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.
    
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

